Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed August 27, 2020. A preliminary amendment was filed August 27, 2020 to cancel claims 1-15 and add claims 16-35. Claims 16-35 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0156019 A1), from Applicant(s)’ IDS filed August 27, 2020.

With respect to claim 16, Chen discloses a method for operating a core server system for authentication with a telematic control unit (TCU) authorized to access the core server system ([0017], authenticating identity of TCU before it accesses services on a TSP server), the TCU being associated with a hardware identifier and comprising an identity module storing an identity identifier ([0016], [0032], and [0039]) , the method comprising:
receiving the identity identifier and the hardware identifier from the TCU (Figure 1, [0016], [0032], and [0039], IOT device as a TCU of vehicle includes a SIM (hardware identifier) and also sends an MSISDN (username) to an application server);
verifying whether the hardware identifier is associated with the TCU authorized to access the core server system (Figure 2, [0017], and [0032], TCU proves SIM card possession and identity to gain access to application server);
transmitting the identity identifier to a telecommunication server (Abstract, [0018], and [0032], network operator server receives SIM information from IOT/TCU);
receiving, from the telecommunication server, a challenge code and an expected response (XRES) based on the challenge code and a secret key specific to the identity identifier ([0039], HSS returns authentication vector and XRES is derived from secret key, RAND, and sequence number);
storing the XRES and sending the challenge code to the TCU ([0041], AV including XRES is stored);
receiving, from the TCU, a response (RES) based on the challenge code and the secret key specific to the identity identifier (Figure 2, 224 and [0040], USIM returns response to TCU which, in turn, uses RES as password during MQTT connect);
comparing the RES to the XRES ([0039] and [0052], application server validates RES against stored AV to detect a match), and when the RES is equal to the XRES:
generating an authentication token (xT) on the core server system and sending the xT to the TCU (Figure 3A, [0036], and [0043], if RES is validated, Ks is derived and returned to TCU);
receiving the xT from the TCU ([0043], TCU receives Ks session key and performs handshake with application server);
authenticating the TCU on the core server system based on the transmitted xT ([0043], a TLS handshake is completed using Ks session key); and
starting a payload data communication between the TCU and the core server system ([0043], TCU connects to application server after using Ks to perform handshake).
With respect to claim 17, Chen discloses the method of claim 16, wherein the TCU is for a machine for industrial usage ([0018]).
With respect to claim 18, Chen discloses the method of claim 16, wherein the TCU is for a vehicle ([0024]).
With respect to claim 19, Chen discloses the method of claim 16, wherein the core server system is connected to a telecommunication server of a public land mobile network (PLMN) ([0048], MTS and LTE).
With respect to claim 20, Chen discloses the method of claim 16, wherein the payload data communication between the TCU and the core server system uses an Internet Protocol (IP) based application layer protocol ([0045]).
With respect to claim 21, Chen discloses the method of claim 20, wherein the IP based application layer protocol is a message queuing telemetry transport (MQTT) ([0035]).
With respect to claim 22, Chen discloses the method of claim 20, wherein the IP based application layer protocol is a hypertext transfer protocol (HTTP) ([0041]).
With respect to claim 23, Chen discloses a method for operating a telematic control unit (TCU) for authentication with a core server system ([0017], authenticating identity of TCU before it accesses services on a TSP server), the TCU being associated with a hardware identifier and comprising an identity module storing an identity identifier ([0016], [0032], and [0039]), the method comprising:
sending the identity identifier and the hardware identifier to the core server system (Figure 1, [0016], [0032], and [0039], IOT device as a TCU of vehicle includes a SIM (hardware identifier) and also sends an MSISDN (username) to an application server);
receiving a challenge code from the core server system ([0039], HSS returns authentication vector and XRES is derived from secret key, RAND, and sequence number);
generating a response (RES) based on the challenge code and a secret key specific to the identity identifier (Figure 2, 224 and [0040], USIM returns response to TCU which, in turn, uses RES as password during MQTT connect);
sending the RES to the core server system ([0039] and [0052], application server validates RES against stored AV to detect a match);
receiving an authentication token (xT) from the core server system ([0043], TCU receives Ks session key);
sending the xT to the core server system ([0043], TCU receives Ks session key and performs handshake with application server); and
starting a payload data communication with the core server system ([0043], TCU connects to application server after using Ks to perform handshake).
With respect to claim 30, Chen discloses a telematic control unit (TCU) for a machine for industrial usage ([0017], authenticating identity of TCU before it accesses services on a TSP server), the TCU being associated with a hardware identifier ([0016], [0032], and [0039]) and comprising:
an identity module storing an identifier of the identity module ([0060], authentication and authorization server 306 stores AV); and
a secret key specific to the identifier of the identity module ([0039], secret key); and
means for communication with a core server system (Figure 2);
wherein the TCU is configured to:
send the identifier of the identity module and the hardware identifier to the core server system (Figure 1, [0016], [0032], and [0039], IOT device as a TCU of vehicle includes a SIM (hardware identifier) and also sends an MSISDN (username) to an application server);
receive a challenge code from the core server system ([0039], HSS returns authentication vector and XRES is derived from secret key, RAND, and sequence number);
generate a response (RES) based on the challenge code and a secret key specific to the identifier of the identity module (Figure 2, 224 and [0040], USIM returns response to TCU which, in turn, uses RES as password during MQTT connect);
send the RES to the core server system ([0039] and [0052], application server validates RES against stored AV to detect a match);
receive an authentication token (xT) from the core server system ([0043], TCU receives Ks session key);
send the xT to the core server system ([0043], TCU receives Ks session key and performs handshake with application server); and
start a payload data communication with the core server system ([0043], TCU connects to application server after using Ks to perform handshake).
	With respect to claim(s) 24-29 and 31-35, the method and telematic control unit of claim(s) 24-29 and 31-35 does/do not limit or further define over the method of claim(s) 17-22. The limitations of claim(s) 24-29 and 31-35 is/are essentially similar to the limitations of claim(s) 17-22. Therefore, claim(s) 24-29 and 31-35 is/are rejected for the same reasons as claim(s) 17-22. Please see rejection above.	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 16, 2022